             Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________X
Tyrone Govan,
                          Plaintiff,        Amended Complaint1

             -against-                                                                CIVIL ACTION
                                                                                       19CV8830
City of Mount Vernon, Detective Sergeant Sean Fegan, Detective
Camilo Antonini, Shield #111, Police Officer Robert Puff,                            Jury Demand
Shield #2154, Police Officer Patrick King, Police Officer
“John” Valente, Shield #2059,



                                 Defendants.
___________________________________________X
     NOW COMES the Plaintiff, Tyrone Govan, by and through his attorney, D.

      Andrew Marshall, Esq. for his Complaint against the Defendants, respectfully

      shows to this Court and allege:

                                                Preliminary Statement

1.        This is a civil rights action in which the Plaintiff seeks relief for the Defendants’

          violations of his rights, privileges and immunities secured by Title 42 of the

          United States Code §1983, the First, Fourth, Ninth, and Fourteenth

          Amendments to the Constitution of the United States, the Constitution of the

          State of New York, as well as the Charter, rules, regulations and ordinances of

          the City of Mount Vernon.

2.         Plaintiff also assert supplemental state law tort claims.




1   Date of incident was corrected from March 1, 2018 to reflect true date of February 1, 2018.

1
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 2 of 37



3.   Plaintiff seeks compensatory damages, punitive damages and attorney’s fees for

     violations and deprivations of his civil and constitutional rights, privileges and

     immunities by the Defendants, their agents, servants and employees while

     acting under color of law in the course and scope of their employment and

     service as Mount Veron police officers.

4.   Alternatively, if, the individual Defendant Police Officers were not acting under

     color of state law in the course and scope of their employment, agency and

     service, they were negligently acting beyond the scope of their duty as police

     officers.

5.   Plaintiff was stopped, searched and seized in violation of his constitutional

     rights, privileges and immunities against unreasonable searches and seizures by

     the Defendants, members of the Mount Vernon Police Department,

     (hereinafter “MVPD”).

6.   The Defendants City of Mount Vernon, hereinafter, “Defendant Mount

     Vernon,” operating through and in conjunction with MVPD, have

     implemented and continue to conduct, enforced sanction a dubious arrest

     policy which has results in a pattern and practice of disparate illegal stops,

     seizures, questioning, searches, unreasonable use of force, false arrests and

     malicious prosecution of its citizens.

7.   Under the arrest practices, MVPD officers, including without limitation

     Detective Sergeant Sean Fegan, Detective Camilo Antonini, Shield #111and Police

     Officer Robert Puff, Shield #2154 indiscriminately violate citizen’s rights,



2
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 3 of 37



      privileges and immunities, inter alia, against unreasonable searches and

      seizures.

8.     Under the arrest practices, MVPD officers are incentivized by the prospect of

      overtime pay and other financial and non-financial rewards.

9.    Under the arrest practices, the precincts can pad their crime statistic and justify

      larger budgets and other incentives.

10.   Defendant Mount Vernon and MVPD also discriminatorily acquiesce in, ratify,

      and fail to monitor or rectify MVPD officers' widespread unlawful practices.

11.   As a result, low and moderate-income persons of color, like Plaintiff Govan are

      targeted and deprived of their rights, privileges and immunities.

12.   The decision to enforce the patrol policy and arrest practices in this

      disproportionate way is not explained or justified by underlying crime levels.

13.   The mandate of the MVPD is to safeguard community members from crime by

      providing security and otherwise delivering police services.

14.   Plaintiff Govan is not provided protection on the same terms as other

      community members, rather he and those similarly situated are subject to,

      without limitation, unfounded stops, seizures, questioning, searches and

      arrests, excessive force and retaliation.

15.   As a result of the Defendants’ acts and omissions, Plaintiff Govan suffered

      damages, including without limitation, deprivation of his rights, privileges and

      immunities, as well as physical, emotional, mental and psychological injuries

      and damages.



3
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 4 of 37



16.   The Defendants herein are collectively and individually responsible for the

      deprivation of rights, privileges and immunities and other damages visited upon

      Plaintiff Govan.

                                         Jurisdiction

17.   Jurisdiction is founded upon the existence of a Federal Question.

18.   Jurisdiction is founded upon U.S.C. §1331 and §1343(3) and (4), which confers

      jurisdiction in actions authorized by 42 U.S.C. § 1983 against Defendants acting

      under color of state law, statute, ordinance, regulation, custom or usage.

19.   The amount in controversy exceeds, exclusive of interest and costs, the sum or

      value of seventy-five thousand dollars ($75,000.00).

                                            Venue

20.   Venue is proper for the United States District Court for the Southern District of

      New York pursuant to 28 U.S.C. §1391 (a), (b) and (c) because the claim arose in

      this district.

                                    Jury Demand

21.    Plaintiff demands a trial by jury in this action.

                                   Notice Of Claim

22.   Within ninety days after claim arose, Plaintiff filed a Notice of Claim upon

      Defendant Mount Vernon by delivering copies of the notices to the person

      designated by law as a person to whom such claims may be served.

23.   The Notice of Claim was in writing, sworn to by Plaintiff and contained the

      name and address of the Plaintiff Govan.


4
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 5 of 37



24.   The Notices of Claim set out the nature of the claim, the time when and the

      place where and manner by which the claim arose, and the damages and

      injuries claimed to have been sustained by Plaintiff Govan.

25.   The City of Mount Vernon has neglected and failed to adjust the claims within

      the statutory time period.

                                       Parties:

26.   Plaintiff Tyrone Govan, hereinafter “Plaintiff Govan,” is a citizen of the State

      of New York within the jurisdiction of this court.

27.   On February 1, 2018, at all times relevant and material to this case Defendant

      Mount Vernon was and still is a body corporate and politic, constituting a

      municipal corporation duly organized and existing under and by virtue of the

      laws of the City and State of New York.

28.   Defendant Mount Vernon is authorized under the laws of the State of New

      York to maintain, operate, and govern the MVPD, its precincts, and personnel,

      all of whom act as Defendant Mount Vernon ’s agent and for which Defendant

      Mount Vernon is ultimately responsible.

29.   On February 1, 2018, at all times relevant and material to this case the

      Defendant Mount Vernon, its departments, agents, servants, and employees

      were charged with, including without limitation, hiring, training, retraining,

      directing, supervising, investigating, disciplining, overseeing, appointing, and

      promoting it officers, supervisors, and staff in their employ, including but not

      limited to the individual Defendant Police Officers herein.



5
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 6 of 37



30.   On February 1, 2018, at all times relevant and material to this case Defendant

      Detective Camillo Antonino, MVPD, hereinafter, “Defendant Det. Antonino”

      was employed by Defendant Mount Vernon and MVP at 2 Roosevelt Square N.,

      Mount Vernon, NY 10550, County of Westchester and State of New York as a

      police officer. He is sued in his individual and official capacities.

31.   On February 1, 2018, at all times relevant and material to this case Defendant

      Police Officer Robert Puff, Shield #2154, hereinafter “Defendant P.O. Puff,”

      was employed by Defendant Mount Vernon and MVPD at was employed by

      Defendant Mount Vernon and MVP at 2 Roosevelt Square N., Mount Vernon,

      NY 10550, County of Westchester and State of New York as a police officer. He

      is sued in his individual and official capacities.

32.   On February 1, 2018, at all times relevant and material to this case Defendant

      Sgt. Sean Fegan, hereinafter “Defendant Det. Sgt. Fegan” was employed by

      Defendant Mount Vernon and MVPD at 2 Roosevelt Square N., Mount Vernon,

      NY 10550, County of Westchester and State of New York as a police officer with

      the rank of sergeant and first-line supervisory responsibilities duties. He is sued

      in his individual and official capacities.

33.   On February 1, 2018, at all times relevant and material to this case Defendant

      Patrick King, hereinafter “Defendant King,” was employed by Defendant

      Mount Vernon and MVPD at 2 Roosevelt Square N., Mount Vernon, NY 10550,

      County of Westchester and State of New York as a police officer. He is sued in

      his individual and official capacities.



6
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 7 of 37



34.   On February 1, 2018, at all times relevant and material to this case Defendant

      Police Officer “John” Valente, Shield #2059, MVPD, hereinafter, “Defendant

      P.O. Valente, Shield #2059” was employed by Defendant Mount Vernon

      and MVP at 2 Roosevelt Square N., Mount Vernon, NY 10550, County of

      Westchester and State of New York as a police officer. He is sued in his

      individual and official capacities.

35.   Upon information and belief, Defendant Mount Vernon and MVPD remain the

      public employer of the named defendant police officers.

36.   As used herein, the term “police officer” is intended to refer to MVPD officers in

      the general and not to any specific rank, title, or position.

37.   Defendants Doe 1-3 were employed by Defendant Mount Vernon as police

      officers or supervisors, whose true names and shield numbers are presently

      unknown to Plaintiff.

38.   At all relevant times, the individual Defendant Police Officers were engaged in a

      joint venture, assisting each other in performing the various actions described

      herein and lending their physical presence and support and the authority of

      their offices to one another.

                                       Statement of Facts

39.   This action arose out of a continuous incident that began on February 1, 2018,

      at around 6:15 p.m. in the vicinity of 114 North 5th Avenue, City of Mount Vernon,

      State of New York, hereinafter, “the subject premises.”.

40.   On February 1, 2018, Plaintiff Govan was the target and subject of a controlled

      narcotics purchase at the subject premises.

7
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 8 of 37



41.   Plaintiff Govan arrived by motor vehicle.

42.   Plaintiff Govan parked and exited the vehicle.

43.   Plaintiff Govan was met by Baki Asad and the two proceeded up a set of stair

      leading to a glass-enclosed patio attached to the subject premises; Mr. Asad led

      and Plaintiff Govan followed.

44.   As Plaintiff Govan was ascending the said stairs, he turned to see two male

      individuals in hooded sweaters lingering and then rapidly approaching the stairs

      to the subject premises.

45.   As Plaintiff Govan approached the top of the stairs, he heard the distinct sound of

      feet running up the same stairs that he was on.

46.   Plaintiff Govan then ran on to the patio and into the foyer, closely followed by an

      unknown number of individuals.

47.   Plaintiff Govan, fearful for his life, used his body to barricade the door between the

      patio and the foyer of the subject premises.

48.   As Plaintiff Govan struggled with and yelled at the then unidentified individuals,

      Mr. Asad remained stationary and quiet in the foyer.

49.   The individuals continued to withhold their identities as they pushed to get into

      the foyer.

50.   In the midsts of the encounter, Plaintiff Govan heard the sound of blunt force

      against the glass encasing the patio followed by a crashing sound.

51.   In the midst of the encounter, Plaintiff Govan demanded of Mr. Asad whether

      he knew the individuals pursuing him to which he responded they were the

      police.

8
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 9 of 37



52.   Plaintiff Govan then and there released the door to see Defendant Det. Antonini

      and Defendant P.O. Puff.

53.   Although Plaintiff Govan had then and there ceased all defensive, offensive or

      evasive actions, Defendant Det. Antonini struck Plaintiff Govan in left side of

      his head with a closed gloved fist.

54.   The said punch immediately dropped Plaintiff Govan to the floor of the foyer

      inside of the subject premises.

55.   While Plaintiff Govan was on the floor of the foyer inside of the subject premises

      he was kicked with shod feet in his face and hit with closed fists.

56.   The blunt force of the shod feet and closed fists resulted in serious and

      permanent damages, injuries and disfigurement to Plaintiff Govan.

57.   The Defendants knew or had reason to know that they lacked probable cause to

      use the level of force against Plaintiff Govan.

58.   Plaintiff Govan was rear-cuffed and thereafter removed from the foyer to the

      patio of the subject premises.

59.   Plaintiff Govan, although under arrest, was thereafter taken to a nearby

      hospital where he was treated for serious physical injuries, medicated and

      released to the custody of the Defendants.

60.   A search of Plaintiff Govan’s person and property for contraband had negative

      results.

61.   The Defendants thereafter reconvened and crafted a narrative to circumvent

      truth and justice.



9
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 10 of 37



62.   The Defendants’ acts and omissions thereafter continued at the MVPD where

      Plaintiff Govan was falsely charged with multiple offenses in violation of his

      rights, privileges, and immunities.

63.   The incident thereafter continued in the Mount Vernon Criminal Court where

      based upon the Defendants’ false allegations, Plaintiff Govan was arraigned and

      formally charged with violating the laws of the State of New York.

64.   The Defendants falsified documents in furtherance of Plaintiff Govan’s arrest and

      prosecution.

65.   The Defendants agreed to create a narrative implicating Plaintiff Govan in

      criminality to initiate legal process against him to earn overtime pay or other

      impermissible reasons.

66.   The Defendants did earn overtime pay in connection with the arrest of Plaintiff

      Govan.

67.   Defendant Det. Sgt. Fegan approved the defendant police officers’ overtime pay

      stemming from Plaintiff Govan’s arrest.

68.   At all times relevant and material to this case Defendant Det. Sgt. Fegan was

      present at the scene of the assault but failed to adequately supervise Defendant

      Det. Antonini and Defendant P.O. Puff in connection with Plaintiff Govan’s arrest

      and prosecution.

69.   At all times herein, the individual Defendants had no cause, let alone probable

      cause to exercise the level of force against Plaintiff Govan.

70.   Their actions were based on malice and bad faith and were supported by the false

      statements made by the Defendants under oath.

10
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 11 of 37



71.   The conduct of the individual Defendants in restraining, arresting, striking,

      threatening and prosecuting the Plaintiff proximately caused physical, emotional

      and financial injury to him, as well as serious physical and emotional pain and

      suffering, mental anguish, shock, fright, physical pain, humiliation, embarrassment

      trauma, debasement and deprivation of his constitutional rights.

72.   At all times relevant herein, the individual Defendants acted intentionally,

      willfully, maliciously, negligently, and with reckless disregard for and deliberate

      indifference to the Plaintiff’s rights and physical and mental well-being.

73.   The actions of the individual Defendants, as set forth herein, were the result of the

      failure of Defendant Mount Vernon and the MVPD's failure to properly train,

      supervise and discipline its officers, including Defendant Det. Antonini, Defendant

      Puff, and all other named defendant police officers.

74.   The Defendant City of Mount Vernon and the MVPD's failure to train, supervise

      and discipline is a consequence of the deliberate policies and practices of the

      Defendant Mount Vernon and the MVDP.

75.   These policies and practices are in part responsible for the unconstitutional,

      wrongful, deliberate, malicious, negligent, careless and intentional actions of the

      individual Defendants.

76.   At all relevant times herein, Defendant Mount Vernon, acting through its

      MVPD, developed, implemented, enforced, encouraged and sanctioned de facto

      policies, practices, and/or customs exhibiting deliberate indifference to the

      Plaintiff’s rights, privileges, and immunities.



11
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 12 of 37



77.   At all relevant times herein, Defendant Mount Vernon’s policies, practices, and/or

      customs caused the violation of Plaintiff’s rights, privileges, and immunities.

78.   The Defendants' unlawful actions were done willfully, knowingly and with the

      specific intent to deprive Plaintiff Govan of his rights, privileges, and immunities.

79.   Alternatively, the Defendants acted with deliberate indifference to the constitutional

      rights of Plaintiff Govan.

80.   The constitutional abuses and violations by Defendant Mount Vernon, through the

      actions of its MVPD and all other named Defendant police officers, were and are

      directly and proximately caused by policies, practices and/or customs developed,

      implemented, enforced, encouraged and sanctioned by Defendant Mount Vernon,

      including the failure: (a) to adequately supervise and train its officers and agents,

      including the Defendants; (b) to properly and adequately monitor and discipline its

      officers, including Defendants; and (c) to adequately and properly investigate citizen

      complaints of police misconduct, instead, acts of misconduct were tolerated by

      Defendant Mount Vernon.

81.   Upon information and belief, Defendant Mount Vernon has, acting through its

      MVP, developed, implemented, enforced, encouraged and sanctioned a de facto

      policy, practice, and/or custom of using excessive force against its citizens.

82.   As a direct and proximate result of the acts as stated herein by each of the

      Defendants, the Plaintiff Govan's constitutional rights have been violated which has

      caused him to suffer physical, mental and emotional injury and pain, mental

      anguish, suffering, humiliation, and embarrassment.



12
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 13 of 37



                      Plaintiff Govan’s Injuries and Damages

83.   As a direct and proximate consequence of the Defendants’ conduct:

           a. Plaintiff Govan was deprived of his rights, liberties, immunities, and

               privileges in violation of his federal and state constitutional rights;

           b. Plaintiff Govan sustained serious physical injuries, endured pain and

               suffering, mental anguish, psychological impairment, and;

           c. Plaintiff Govan incurred other items of attendant damages.


                               First Cause of Action
                        Civil Rights Action 42 USC §1983:
          Fifth, Ninth and Fourteenth Amendments By Plaintiff Govan
                              Against All Defendants


             Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect set forth

      herein, further allege:

84.   The acts of the individual Defendants were effected under the color of state law.

85.   The police actions taken against Plaintiff by the Defendants were undertaken

      without lawful justification, taken with deliberate indifference to Plaintiff’s

      rights, and were designed to, and did, cause serious bodily harm, pain, and

      suffering to the Plaintiff in violation of his Constitutional rights as guaranteed

      by the Fifth, Ninth, and Fourteenth Amendments of the United States

      Constitution.




13
       Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 14 of 37



86.   Through these actions, Defendants are liable for violation of 42 U.S.C. § 1983

      which prohibits the deprivation under color of state law of rights secured under

      the United States Constitution.

87.   Plaintiff Govan has fear and apprehension that they will, again, be subject to

      similar unlawful acts by Defendants.

88.   As a direct and proximate result of the Defendants' unlawful actions, Plaintiff

      suffered and will continue to suffer, damages including, physical, mental and

      emotional injury and pain, mental anguish, suffering, humiliation, and

      embarrassment.

89.   As a result of the foregoing, Plaintiff Govan is entitled to actual, general, special,

      compensatory and punitive damages against the Defendants, and attorney’s

      fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988

                             Second Cause of Action
                       Civil Rights Action 42 USC §1983:
           Fourth and Fourteenth Amendments By All Plaintiff Govan
                              Against All Defendants
             Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect set forth

      herein, further allege:

90.   By their conduct, as described herein, and acting under color of state law to

      deprive the Plaintiff Govan of his rights to be free from excessive force in the

      course of an arrest as required by the Fourth and Fourteenth Amendments, the

      individual Defendants are liable for violation of 42 U.S.C. § 1983 which




14
           Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 15 of 37



         prohibits the deprivation under color of state law of rights secured under the

         United States Constitution.

91.      As a direct and proximate result of Defendants' unlawful actions, Plaintiff has

         suffered and will continue to suffer, damages including, physical, mental and

         emotional injury and pain, mental anguish, suffering, humiliation, and

         embarrassment.

92.      The Defendant Police Officers, by reasonable diligence, could have prevented

         the said wrongful acts and omissions from being committed.

93.      The Defendant Police Officers, by reasonable diligence, could have mitigated

         Plaintiff Govan’s damages had they exercised their duty to intervene in the face

         of police misconduct.

94.      The Defendant Police Officers conduct violated 42 U.S.C. §1983.

95.      As a result of the foregoing, Plaintiff Govan is entitled to actual, general, special,

         compensatory and punitive damages against the Defendants, and attorney’s

         fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

                                     Third Cause of Action
                              Civil Rights Action 42 USC §1983:
                              Refusing or Neglecting to Prevent
            Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

      contained in the proceeding paragraphs with the same force and effect as if more

      fully set forth herein and further allege:

96.      At all times relevant to this complaint, the Defendant Police Officers were acting

         under the direction of the Defendant Det. Sgt. Fegan and Defendant Mount

         Vernon.
15
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 16 of 37



97.    Acting under the color of law and pursuant to the official policy or custom of

       the Defendant Mout Vernon, Defendant Det. Sgt. Fegan knowingly, recklessly

       or with gross negligence failed to instruct, supervise, control, and discipline on a

       continuing basis the Defendant Police Officers in their duty to refrain from:

            a. Assaulting, battering and utilizing excessive force against Plaintiff and

                other citizens in connection with a search and seizure;

            b. Conspiring to violate the rights, privileges, and immunities guaranteed

                to Plaintiff and other citizens by the Constitution and the laws of the

                United States and the law of the State of New York, and;

            c. Otherwise depriving Plaintiff and other citizens of their constitutional

                and statutory liberties, rights, privileges, and immunities.

98.    Those individual Defendant Police Officers that were present but did not

       actively participate in the aforementioned unlawful conduct, observed such

       conduct, had an opportunity to prevent such conduct, had a duty to intervene,

       mitigate or stop the events alleged herein.

99.    Those individual Defendant Police Officers that were present but did not

       actively participate in the aforementioned unlawful conduct, failed to, inter alia,

       report the unlawful conduct alleged herein to supervisors.

100.   Those individual supervising Defendant Police Officers who were present but

       did not actively participate in the aforementioned unlawful conduct, failed to

       investigate, sanction, or discipline any participant.

101.   As a direct and proximate result of this unlawful conduct, Plaintiff sustained

       the damages herein alleged.

16
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 17 of 37



102.   As a result of the foregoing, Plaintiff Govan is entitled to actual, general,

       special, compensatory and punitive damages against the Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                  Fourth Cause of Action
                                 Malicious Abuse of Process

               Plaintiff Govan, hereby repeats, reiterates and re-alleges

       each allegation contained in the proceeding paragraphs with the same force and

       effect set forth herein, further allege:

103.   The defendant police officers initiated legal process against Plaintiff.

104.   The defendant police officers arrested Plaintiff to obtain collateral objectives

       outside the legitimate ends of the legal process, including without limitation, to

       obtain financial compensation, to obtain more arrests, to obtain more

       indictments, to obtain more convictions, and to obtain good-will within the

       MVPD hierarchy.

105.   The Defendants acted with intent to do harm to Plaintiff Govan and to benefit

       themselves.

106.   Defendant Sgt. Det. Fegan aided and abetted the defendant police officers.

107.   As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

       damages herein alleged.

108. As a result of the foregoing, Plaintiff Govan is entitled to actual, general, special,

       compensatory and punitive damages against the Defendants, and attorney’s

       fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

17
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 18 of 37



                             Fifth Cause of Action
                     Supervisory Liability Under 42 U.S.C. § 1983


              Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein and further allege:

109.   Defendant Det. Sgt. Fegan had direct first-line supervisory responsibilities with

       respect to the individually named the Defendant Police Officers.

110.   These responsibilities were required to be carried out in a manner consistent

       with the laws and mandates that govern and control the Defendant Mount

       Vernon and MVPD.

111.   Defendant Det. Sgt. Fegan was present in the field and at the precinct on the

       date and time of occurrence giving rise to this claim.

112.   At all times relevant to this complaint, the Defendant Police Officers were acting

       under the direction of the Defendant Det. Sgt. Fegan and Defendant Mount

       Vernon.

113.   Defendant Det. Sgt. Fegan knowingly, recklessly or with gross negligence failed

       to instruct, supervise, control, and discipline on a continuing basis the

       Defendant Police Officers in their duty as police officers.

114.    Defendant Det. Sgt. Fegan personally caused Plaintiff Govan’s deprivations

       and damages by being deliberately indifferent to safeguarding the rights of

       Plaintiff Govan.




18
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 19 of 37



115.   Defendant Det. Sgt. Fegan personally caused Plaintiff Govan’s deprivations and

       damages by failing to properly supervise their subordinate employees to

       safeguard the public from abuse.

116.   Defendant Det. Sgt. Fegan personally caused Plaintiff Govan’s deprivations and

       damages by failing to properly supervise their subordinate employees regarding

       the adequate and proper marshaling of evidence.

117.   Defendant Det. Sgt. Fegan personally caused Plaintiff Govan’s deprivations and

       damages by condoning the policy of arbitrary stopping, searching and seizing

       persons without probable cause, reasonable suspicion or legal basis.

118.   As a direct and proximate result of this conduct, Plaintiff sustained the damages

       herein alleged.

119.   As a result of the foregoing, Plaintiff Govan is entitled to actual, general,

       special, compensatory and punitive damages against the Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                    Sixth Cause of Action
                                     Municipal Liability

               Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein and further allege:

120.   Defendant Mount Vernon, and the MVPD, through its senior officials at the

       central office and in each of its precincts, promulgates and implements policies,

       including those with respect to roving patrols, anti-crime, stop and frisk, use of

19
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 20 of 37



       force, strip searches, body cavity searches, reporting and investigating the use of

       force by staff, and provision and access to medical and other programs and

       services mandated by local law and court orders.

121.   Rather than adopt and enforce policies necessary to prevent constitutional

       violations, Defendant Mount Vernon, through its agents, has enforced,

       promoted, encouraged and sanctioned a policy, practice, and custom of roving

       pedestrian checkpoints for general crime control and indiscriminate stops,

       searches, and seizures of persons absent objective and individualized criteria.

122.   Defendant Mount Vernon has enforced, promoted, encouraged and sanctioned

       a policy, practice, and custom of stopping, searching, questioning, and seizing

       individuals with excessive force.

123.   The stops, searches, and seizures with excessive force are invariably executed

       without the reasonable cause or probable cause as required by the Fourth

       Amendment to the United States Constitution or Article 1, §12 of the New York

       State Constitution.

124.   By sanctioning the arrest policy as practiced, Defendant Mount Vernon has

       unlawfully vitiated the rights, privileges, and immunities of a class or

       demographic segment within Mount Vernon.

125.   Defendant Mount Vernon has been deliberately indifferent to the impact and

       consequences of the patrol and arrest policy.

126.   Defendant Mount Vernon has been deliberately indifferent to enacting

       prophylactic measures to mitigate the impact and consequences of the

       vertical/interior patrol policy and trespass arrest practices.

20
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 21 of 37



127.   The Defendant Police Officers, while acting under color of state and local law,

       engaged in conduct that constitutes policies, customs, and practices, procedure

       or rule of Defendant Mount Vernon, and MVPD, but which is forbidden by the

       Constitution of the United States.

128.   These constitutional abuses and violations were, and are, directly and

       proximately caused by policies, practices, and customs devised, implemented,

       enforced, promoted, encouraged and sanctioned by Defendant Mount Vernon,

       including but not limited to: (a) the failure to adequately and properly, train,

       and supervise MVPD officers; (b) the failure to properly and adequately monitor

       and discipline MVPD officers; (c) the failure to adequately and properly screen

       and hire MVPD officers; (d) the failure to rectify the MVPD's epidemic of

       baseless stops, seizures, questions, searches arrests and prosecutions, and; the

       failure to remove the financial incentive from making arrests.

129.   In addition, senior officials in the MVPD are aware of and tolerate certain

       practices by subordinate employees.

130.   Upon information and belief, the aforementioned practices constitute unwritten

       MVPD policies and customs because they are widespread, long-standing and

       deeply embedded in the culture of the agency.

131.   Defendant Mount Vernon through the MVPD has had, and still has hiring

       practices that it knows will lead to the hiring of police officers lacking the

       qualifications to discharge their duties in accordance with the Constitution of

       the United States and is deliberately indifferent to the consequences.



21
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 22 of 37



132.   Defendant Mount Vernon through the MVPD has had, and still has supervisory

       practices that it knows will lead to lax supervision of police officers whom lack

       the qualifications to discharge their duties in accordance with the Constitution

       of the United States and is deliberately indifferent to the consequences.

133.   Defendant Mount Vernon through the MVPD, has had, and still has disciplinary

       practice that it knows neither sufficiently deters nor adequately punishes police

       officers whom lack the qualifications to discharge their duties in accordance

       with the Constitution of the United States and is deliberately indifferent to the

       consequences.

134.   Defendant Mount Vernon and MVPD through the MVPD, have a de facto policy

       that invites, inter alia, stops, searches, seizures with excessive force.

135.   Defendant Mount Vernon, through the MVPD, has de facto employee

       promotion policies and other financial and status incentives that encourage,

       inter alia, negligent investigations, the fabrication of evidence, false arrests,

       unlawful detentions, illegal searches, malicious prosecution, and perjury.

136.   Defendant Mount Vernon through the MVPD has de facto policies that

       encourage competition among employees which fosters, inter alia, improper

       manipulation of subordinates.

137.   Defendant Mount Vernon through the MVPD’s actions and omissions have

       created and maintained the perception among high-ranking supervisors that a

       supervisor who turns a blind eye towards evidence of officer harassment and

       intimidations, cover-ups, medical neglect, and other misconduct and fails to



22
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 23 of 37



       investigate these incidents, will suffer no damage to his or her career or

       financial penalty.

138.   Defendant Mount Vernon, at all relevant times, was aware that the individual

       Defendant Police Officers routinely committed constitutional violations such as

       those at issue here and have failed to change their policies, practices, and

       customs to stop this behavior.

139.   The Defendant Mount Vernon failed to properly and adequately investigate

       prior complaints filed against the Defendants.

140.   Defendant Mount Vernon, through the MVPD, at all relevant times, was aware

       that the individual Defendant Police Officers were unfit officers who have

       previously committed the acts alleged herein and have a propensity for

       unconstitutional conduct.

141.   The Defendant Mount Vernon, through a policy, practice, and custom, directly

       and proximately caused Plaintiff’ deprivations and damages.

142.   Nevertheless, the Defendant Mount Vernon exercised deliberate indifference by

       failing to take remedial action.

143.   The existence of the aforementioned customs and practice may be inferred

       from repeated occurrences of similar wrongful conduct as documented in the

       civil rights actions filed against Defendant Mount Vernon including but not

       limited to the following cases:

            a. Schoolcraft v. City of Mount Vernon, 10CV6005(RWS)(USDC SDNY),

                (police officer who exposed a precinct’s policies and practices of illegal

                quotas for the issuance of summonses and arrests, falsifying evidence

23
     Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 24 of 37



           and suborning perjury alleges he was arrested and committed to a

           psychiatric facility in retaliation for exposing said policies and practices

           to the press);

        b. Long v. City of Mount Vernon, 09CV60990(AKH) (USDC SDNY);

           People v. Pogan, 6416-2018 (Sup. Ct. NY Co.) (police officer who

           purportedly swore out a false complaint and used excessive force is

           convicted of falsifying police records and was prosecuted for recklessly

           using physical force, the plaintiff was engaged in expressive conduct

           when he was as salted by the office); (police officer at the 24th precinct

           issues four (4) summonses to a woman for her lodging a complaint

           against him with the Civilian Complaint Review Board at the precinct)

        c. Colon v. City of Mount Vernon, (09CV0008) (USDC, EDNY); (police

           officers fired for falsifying evidence);

        d. Taylor-Mickins v. City of Mount Vernon, 09CV7923(RWS)(USDC

           SDNY);

        e. Davis v. City of Mount Vernon, et al., 10 CV 699 (USDC SDNY) (SAS)

           (Defendants MOUNT VERNON and MOUNT VERNON HA settled

           this class-action suit that changed MVPD’s vertical patrol policy and

           practice of routine, stops and arrests of such persons in a racially

           discriminatory manner and without sufficient evidence of

           wrongdoing.)

        f. Floyd, et al v. City of Mount Vernon, (08 CV. 1034) (USDC SDNY)

           (SAS)

24
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 25 of 37



144.   In addition, the following are City policies, practices and customs:

            a. Falsely arresting innocent individuals, based on a pretext, in order to

                 meet productivity goals;

            b. Falsely swearing out criminal court complaints and lying and

                 committing perjury during sworn testimony in order to protect other

                 officers and to meet productivity goals;

            c.   Fabricating evidence against individuals;

            d. Using and threatening the use of excessive force on individuals;

            e. Retaliating against individuals who engage in free speech;

            f. Ignoring the constitutional rights of the general public;

            g. Ignoring the constitutional rights of the persons in their care and

                 custody;

            h. Use force in an unreasonable, unnecessary, unjustified and excessive

                 manner;

            i. Failing to adequately instruct and supervise the officer under the

                 defendant’s care in the proper and appropriate care and treatment of

                 individuals and detainees in their care and custody and control;

            j. Inadequately and improperly investigating complaints of harassment,

                 intimidation, misconduct, use of force, abuse by officers and

                 inadequate punishment of the subjects of those complaints;

            k. Tolerating acts of brutality;

            l. IAB and the Inspector General having substantially failed in their

                 responsibility to investigate misconduct and discipline offenders;

25
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 26 of 37



            m. Having policies that operate to insulate police officers who engage in

                criminal or other serious official misconduct for detection, prosecution,

                and punishment, and are maintained with deliberate indifference

            n. Allowing officers and supervisors to engage in patterns and practices of

                actively and passively covering up misconduct by fellow officers,

                thereby establishing and perpetuating a “code of silence” which has

                become ingrained in the Defendants so to constitute a policy of

                Defendant Mount Vernon and MVPD;

            o. Rewarding rogue-like behavior with financial compensation;

            p. Failing to intervene to prevent the above practices.

145.   As a result of the foregoing, Plaintiff Govan is entitled to actual, general, special

       and compensatory damages against the defendant Mount Vernon, attorney’s

       fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

                               Seventh Cause of Action
                          Pendant New York State Claim for
                        Negligence in the Performance of Duties


              Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, further allege:

146.   That the Defendants negligently, carelessly and recklessly performed their

       duties in that they failed to use such care in the performance of their duties as a

       reasonably prudent and careful police officers would have used under similar

       circumstances.

26
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 27 of 37



147.   That the Defendants were negligent, careless and reckless in the manner that

       they operated, controlled and maintained their agents, servants, and employees;

       and in that the Defendants, their agents, employees, and servants were

       otherwise negligent, careless, and reckless.

148.   That the aforesaid occurrence were caused wholly and solely by reason of the

       negligence of the Defendants, its agents, servants and employees without any

       negligence on the part of the Plaintiff Govan.

149.   That by reason of the aforesaid, the Plaintiff Govan was injured, incapacitated

       and prevented from her usual vocation and will, upon information and belief, be

       so incapacitated in the future, still suffers and will continue to suffer mental

       pain, and the Plaintiff have been otherwise damaged.

150.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory

       damages, and punitive damages against the individual Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                               Eighth Cause of Action
                       Pendant New York State Claim for
                     Negligence in Training and Supervising

               Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, and further allege:

151.   That the Defendant Mount Vernon, their agents, servants, and employees, were

       negligent, careless and reckless in the training, supervision, direction, control,

       appointment and promotion of their agents, servants, and employees.
27
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 28 of 37



152.   That the Defendant Mount Vernon and the MVPD, their agents, servants, and

       employees failed to train their employees to control their tempers and exercise

       the proper deportment and temperament; and to otherwise act as reasonable,

       prudent Police Officers.

153.   That the Defendant Mount Vernon and the MVPD, their agents, servants, and

       employees failed to give their employees proper instruction as to their

       department, behavior, and conduct as representatives of their employer; and, in

       that the Defendants, their agents, servants, and employees were otherwise

       reckless, careless and negligent.

154.   That the aforesaid occurrences were caused wholly and solely by reason of the

       negligence of the Defendant Mount Vernon its agents, servants and employees

       without any negligence on the part of Plaintiff Govan.

155.   That the mistreatment and abuse of the Plaintiff as set forth above was the

       reasonably foreseeable consequence of said Defendants’ negligent conduct.

156.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory

       damages, and punitive damages against the individual Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                 Ninth Cause of Action:
                            Pendant New York State Claim for
                             Negligent Hiring and Retention
               Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, and further allege:
28
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 29 of 37



157.   The Defendant Mount Vernon was careless and reckless in hiring and retaining

       as and for its employees, the abovenamed individuals.

158.   The Defendant Mount Vernon knew or had reason to know that the said

       Defendants lacked the experience, deportment, and ability to be employed by

       Defendant Mount Vernon.

159.   The Defendant Mount Vernon failed to exercise due care and caution in its

       hiring practices, and in particular, in hiring the Defendant employees who

       lacked the mental capacity and the ability to function as employees of

       Defendant Mount Vernon.

160.   That Defendant Mount Vernon failed to investigate the above-named

       Defendant’s background and in that, they hired and retained as employees of

       their Police department individuals whose backgrounds contained information

       (based on information and belief) that revealed said Defendant lacked the

       maturity, sensibility, and intelligence to be employed by Defendant Mount

       Vernon.

161.   The aforesaid occurrence was caused wholly and solely by reason of the

       negligence of Defendant Mount Vernon, its agents, servants, and employees

       without any negligence on the part of the Plaintiff.

162.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.


                               Tenth Cause of Action
                      Pendant New York State Claim Conspiracy
29
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 30 of 37




               Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained above with the same force and effect as if more fully set forth herein,

       and further allege:

163.   As set forth above, the defendant police officers conspired with and amongst

       one another to deprive Plaintiff Govan of his rights, privileges, and immunities

       secured to them by federal and state laws.

164.   As a result of the aforementioned, Plaintiff suffered a deprivation of rights,

       privileges, and immunities.

165.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory

       damages, and punitive damages against the individual Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                               Eleventh Cause of Action
                            Pendant New York State Claim
                       Violation of NY Constitution and Statutes

               Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained above with the same force and effect as if more fully set forth herein,

       and further allege:

166.   Defendants have applied the executed stop, search and seizures with excessive

       force practices in an intentionally discriminatory and race-based manner.

167.   Defendants have focused enforcement of stop, search and seizures practices in

       African-American and Latino communities.

168.   Defendants have targeted low to moderate-income communities of color.

30
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 31 of 37



169.   Defendant Mount Vernon has acquiesced in, ratified, and failed to address

       widespread violations of the constitutional rights of Plaintiff and those similarly

       situated to be free from unreasonable searches and seizures, because of their race.

170.   These constitutional abuses were and are directly and proximately caused by

       policies, practices, and customs devised, implemented, enforced, encouraged,

       and sanctioned by Defendant Mount Vernon, including (a) targeted

       implementation of sweeps, roving arrests and otherwise in communities of

       color; (b) the discriminatory failure to adequately and properly screen, train,

       support, and supervise MVPD officers in artificially designated “high-crime

       areas’ where said arrest predominately occur; and (c) the discriminatory failure

       to adequately and properly monitor and discipline the MVPD officers.

171.   By reason of the allegations contained herein, Plaintiff was deprived by of his

       rights, privileges, and immunities, as guaranteed to them by the Constitution and

       statutes of the State of New York and the Charter, rules, and regulations of

       Defendant Mount Vernon.

172.   The Defendants’ conduct manifested deliberate indifference to Plaintiff’s

       constitutional rights, for which all Defendants are liable.

173.   Defendant Mount Vernon has enforced, promoted, encouraged and sanctioned a

       policy, practice, and custom of stop, search and seizure without the reasonable

       articulable suspicion of criminality required by the Constitution and laws of the

       State of New York.




31
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 32 of 37



174.   These constitutional abuses and violations were, and are, directly and

       proximately caused by policies, practices, and customs devised, implemented,

       enforced, promoted, encouraged and sanctioned by Defendant Mount Vernon.

175.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.




                           Twelveth Cause of Action
                   Pendant New York State Claim Violation Of
                      Negligent and Intentional Infliction
                            of Emotional Distress


              Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same force and effect as if

       more fully set forth herein, and further allege:

176.   The aforesaid acts of the Defendants, their agents, servants, and employees,

       acting individually and in conjunction with the other Defendants, were

       intentional, malicious and excessive, and served no reasonable or legitimate

       interest.

177.   The Defendants’ intentional, reckless and negligent infliction of emotional

       distress constituted misconduct of an egregious and outrageous nature that

       exceeds all bounds usually tolerated by society and unreasonably endangered

       Plaintiff Govan’s physical safety.




32
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 33 of 37



178.   As a result of the foregoing, Plaintiff Govan suffered severe and serious physical

       and psychological and emotional injuries.

179.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.


                         Thirteenth Cause of Action:
                   Pendant New York State Claim Violation Of
                                 Negligence

              Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same

       force and effect as if more fully set forth herein, and further allege:

180. As set forth above, Defendants, their agents, servants, and employees were

       negligent and the actual and proximate cause of injuries and damages suffered by

       Plaintiff Govan.

181.   Defendants owed a duty of reasonable care to Plaintiff Govan.

182.   Defendants breached their duty of care to Plaintiff Govan.

183.   As a result of the foregoing, Plaintiff suffered severe and serious physical,

       psychological and emotional injuries.

184.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

                               Fourteenth Cause of Action:
                              Pendant New York State Claim
                                  Respondeat Superior
33
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 34 of 37




             Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained above with the same force and effect as if more fully and at length set

       forth herein and further allege:

185.   Defendant Mount Vernon and MVPD assume the risk incidental to the

       maintenance of its agents, assignees, employees, servants, or officers of as said

       risks attach to the consumers of the services provided by the Defendants.

186.   Inasmuch as the defendant officers were acting for, upon, and in furtherance of

       the business of their employer(s) and within the scope of their employment,

       Defendant Mount Vernon and MVPD are liable, jointly and severally, under the

       doctrine of respondeat superior for the tortuous actions of same.

187.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory damages,

       and punitive damages against the individual Defendants, and attorney’s fees,

       costs, expert’s fees, and disbursements pursuant to 42 U.S.C. § 1988.

                                Fifteenth Cause of Action:
                             Pendant New York State Claim
                             Failure to Protect and Intervene


              Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

       contained in the proceeding paragraphs with the same

       force and effect as if more fully set forth herein, and further allege:

188. All Defendants, their agents, servants, and employees owed a duty to care and

       protect Plaintiff while he was in their custody, control, and care.

189.   As set forth above, all Defendants failed to protect Plaintiff from known and

       dangerous harm.
34
        Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 35 of 37



190.   Those individual Defendants that were present but did not actively participate

       in the aforementioned unlawful conduct observed such conduct; had an

       opportunity to prevent such conduct; had a duty to intervene, mitigate and stop

       the events alleged herein, and failed to, inter alia, report the unlawful conduct

       alleged herein to supervisors; investigate, sanction, and discipline and

       participant.

191.   As set forth above, Defendants failed to intervene, mitigate and stop the events

       alleged herein.

192.   All Defendants failed to report the unlawful conduct alleged herein to

       supervisors.

193.   The Defendant Mount Vernon and MVPD, their agents, servants, and

       employees failed to investigate, sanction, and discipline any of the defendant

       officers for their aforesaid unlawful conduct.

194.   Due to the Defendants’ failure to protect the Plaintiff, the Plaintiff sustained

       damages.

195.   As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

       damages herein alleged.

196.   As a result of the foregoing, Plaintiff Govan is entitled to compensatory

       damages, and punitive damages against the individual Defendants, and

       attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

       1988.

                                Sixteenth Cause of Action
                              Pendant New York State Claim
                                    Prima Facie Tort
35
          Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 36 of 37




                Plaintiff Govan hereby repeats, reiterates and re-alleges each allegation

        contained in the proceeding paragraphs with the same force and effect as if

        more fully and at length set forth herein and further allege:

197.    The aforementioned acts and omissions of the Defendants, their agents,

        servants, and employees, directly and proximately caused harm to be inflicted

        upon Plaintiff Govan.

198.    As a result of the foregoing, Plaintiff suffered injuries.

199.    As a result of the foregoing, Plaintiff Govan is entitled to compensatory

        damages, and punitive damages against the individual Defendants, and

        attorney’s fees, costs, expert’s fees, and disbursements pursuant to 42 U.S.C. §

        1988.

                                       Prayer for Relief

          WHEREFORE, Plaintiff respectfully requests judgment against Defendant

     as follows:

         a) General and compensatory damages against all Defendant, jointly and

              severally;

         b) Punitive damages in an amount sufficient punish individual Defendants

              and to deter others like them from repeating the same offenses, jointly and

              severally;

         c) Reasonable attorney's fees and costs pursuant to 28 U.S.C. § 1988; and

         d) Such other and further relief as this Court deems just and proper.

     Dated:     New York, New York
36
     Case 7:19-cv-08830-CS Document 30 Filed 11/09/19 Page 37 of 37



         The 9th day of November 2019

                                        /s/ D. Andrew Marshall
                                        _________________
                                        D. Andrew Marshall, Esq.
                                        Attorney for the Plaintiff
                                        225 Broadway, Suite 1405
                                        New York, New York 10007
                                        (212) 571-3030 (office)
                                        (212) 587-0570 (facsimile)
                                        marshall.law4@verizon.net




37
